Citation Nr: 0100179	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  94-29 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
which denied the veteran's claim seeking entitlement to 
service connection for PTSD.

The case was previously before the Board in June 1998, and 
was remanded to the RO for additional evidentiary 
development.  The case is now returned to the Board.


REMAND

The veteran's service medical records are entirely negative 
for any complaints or findings of any psychiatric disorder of 
any kind.

The veteran's DD Form 214 indicates that he served in the 
Republic of Vietnam and his military occupational specialty 
was listed as armorer, unit supply specialist.  His awards 
and decorations included a National Defense Service Medal, 
Vietnam Service Medal, and Vietnam Campaign Medal.  There are 
no decorations or medals indicating combat participation.

The veteran's DA Form 20 reflects that he served in the 
Republic of Vietnam from March 1968 to March 1969.  During 
that time, he was assigned as armorer and supply sergeant 
with D Company, 3rd Battalion, 7th Infantry, 199th Infantry 
Brigade.  His reported campaigns were the Tet 
Counteroffensive and an unnamed campaign.

Records of the VA Medical Center (VAMC) in Salem, from March 
1993 through July 1993, received in August 1993, reflect 
that, in March 1993, the veteran reported "problems with 
anxiety and depression" for 21/2 years.  He reported that he 
was on medication, not from VA, and wished to talk to a 
doctor.  He had a history of hypertension and 
anxiety/depression for 21/2 years.  He reported that his 
problems were a result of his tour in Vietnam.  He reported 
that his mental condition and medication affected his work.  
The clinical assessment indicated a history of hypertension 
and possible PTSD, and he was referred to the Roanoke Vet 
Center for followup.  He was to return as needed.  In June 
1993, he returned.  It was reported that he had no 
complaints, that his blood pressure was still elevated, and 
that he was on medication for same.  The assessments were of 
hypertension and PTSD, and it was noted that he was currently 
receiving counseling every Tuesday night, at a location "in 
Salem/Roanoke."

A report of psychological assessment conducted at the Salem 
VAMC in July 1993 indicates the sources of the information in 
the report included the Whittaker Index of Schizophrenic 
Thinking, the Mississippi Scale for Combat-Related PTSD, the 
Shipley Institute of Living Scale, the MMPI, the Beck 
Depression Inventory, SCID II, and the Adult Diagnostic 
Screening Battery (ADSB).  With regard to history, the 
veteran reported that his "nerves were messed up" and that 
this had begun in August 1990, at the time of the Persian 
Gulf War.  He reported that his fears and memories of Vietnam 
came back at that time.  With respect to his service in 
Vietnam, the veteran reported that he served in Vietnam as a 
small arms repairman at the battalion main base, or the 
forward base.  His job was to check the barracks weapons or 
have people from the field bring in their weapons for 
exchange or repair.  On occasion, he went to a forward base 
for a week at a time at a company compound to check to see if 
the weapons were being cleaned properly.  His primary station 
was the main base of the 199th Light Infantry Brigade at Long 
Binh.  He stated that the most dangerous times for him were 
when the rockets and mortars came in and when they had to 
drive the twenty miles from Long Binh to Saigon.  Along that 
road, he had seen several wrecks and people killed, and 
bodies all around.  He was frightened when they had to stop 
at red lights in Saigon because they were not sure what the 
people would do.  He stated that one of the most traumatic 
episodes was when he saw a dump truck of dead soldiers in 
Saigon "stacked in like hay."  He reported that, once when 
he was barracks "CQ" during a rocket attack, he had to 
awaken the other soldiers, get them out of their bunks, and 
then stay alone in the barracks.  This was frightening 
because he had no protection except for the flimsy wooden 
building.  He stated that no one he knew was killed but he 
heard that people in his company were killed, as well as four 
cooks in a mess hall across the compound.  The closest rocket 
hit to him was about 100 yards away.  The report also 
described the veteran's postservice employment and social 
history, his current symptoms, and the psychologist's 
assessment.  It was noted that he had to work as a prison 
guard, and had once fired upon a prisoner trying to escape.  
It was also noted that he had been married since 1974, and 
was the father of two teenage children.  The examiner's 
diagnostic impressions were PTSD, in remission, and major 
depression, in remission.

A VA examination was conducted in October 1993.  With respect 
to his service in Vietnam, the veteran reported that he was 
in Company D of the 3rd Battalion, 7th Infantry, 199th Light 
Infantry Brigade.  He reported that he was a small arms 
repairman at the battalion main base at Long Binh and also 
went to base camps in the field to service weapons.  He 
reported that he also served as a supply sergeant and filled 
orders for clothes, boots, etc., for units in the field and 
delivered them by truck.  He reported that he also pulled 
guard duty at times.  He reported that his base was 
periodically exposed to enemy mortar and rocket fire.  With 
respect to his travels between Long Binh and Saigon, he 
stated that he saw Americans hit and run over Vietnamese 
civilians and keep on going without stopping.  He reported 
that two of his friends, [redacted] and [redacted], were killed 
in Vietnam while he was there.  The veteran stated they were 
hometown friends and entered service together, although they 
were not in the same unit and he was not present at the time 
they were killed.  He was never in combat or wounded.  The 
report also lays out the veteran's postservice events, 
including employment history, the subjective complaints, and 
objective findings.  The psychologist's diagnosis was PTSD.

A Statement in Support of Claim, dated in October 1993, and 
signed by a physician, the identity of whom is unclear on the 
form (but was later identified, at the veteran's hearing at 
the RO in December 1994, as a Dr. Hayes), is of record.  Dr. 
Hayes stated that he had begun treating the veteran in August 
1990 when he presented with multiple complaints referable to 
the gastrointestinal and cardiovascular systems.  Evaluation 
of those systems was unremarkable.  The veteran then 
underwent psychological evaluation, as it was thought that he 
suffered from a panic disorder, and he was treated with 
outpatient counseling and medication.  He did relatively 
well, subsequently discontinued the treatment, and then had a 
remission.  His medication was restarted and he underwent 
further psychiatric evaluation at the VAMC in Salem.  He was 
currently on medication, and was receiving group 
psychotherapy.  The physician stated that the two most 
prominent chronic problems which he was following were 
hypertension and a panic disorder.

Also received in October 1993 was a multi-page statement from 
the veteran describing his claimed stressors in Vietnam, and 
tracing the history of his symptoms of, and treatment for, 
PTSD.  The statement describes essentially the same stressful 
events previously described to medical professionals, laid 
out above.  In addition, he provided specific information on 
the assigned units of his two friends who were killed in 
Vietnam, one having served in the 12th Cavalry/1st Cavalry 
Division, and the other having served in the 14th 
Infantry/25th Infantry Division.  

A July 1994 report of Sammie J. Heflin, M.S.W., A.C.S.W., of 
the Vet Center in Princeton, WV, indicates that the veteran 
began treatment at the Princeton Vet Center in July 1993.  He 
completed a panic disorder program in October 1993 and then 
began attending group therapy sessions for PTSD in November 
1993.  To that point he had been under the care of another 
social worker, and he then began seeing Mr. Heflin in April 
1994.  Mr. Heflin laid out the veteran's alleged stressful 
events and his current symptomatology.  Diagnoses on Axis I 
were PTSD and Panic Disorder; on Axis II there was no 
diagnosis; Axis III listed none; Axis IV indicated no 
friends, fear of crowds; and Axis V contained a Global 
Assessment of Functioning (GAF) score of 51.

The veteran and his spouse testified at a personal hearing 
before a hearing officer at the RO in December 1994.  
Testimony with respect to the veteran's claimed stressors was 
essentially the same as his previous descriptions.  A 
transcript of the hearing is of record.

Following the Board's June 1998 remand, additional records 
from the Veterans Care Center were received in August 1998.  
These included a June 1994 opinion from a social worker who 
had spent about five months working with the veteran in 
therapy, and who opined that the veteran's stressors were not 
as severe as those of many combat veterans but were 
sufficient subjectively to have produced the PTSD 
symptomatology displayed by the veteran.

A report from the Veteran Center, dated in August 1998, 
stated that the veteran had not been treated at that facility 
since November 1994.

Received in September 1998 were additional VA outpatient 
treatment records showing a continued assessment of PTSD.

In response to an attempt to verify the veteran's claimed 
stressors, in December 1999, a report was received from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) formerly U.S. Army & Joint Services Environmental 
Support Group (ESG).  The unit histories enclosed therewith 
documented significant combat participation by the veteran's 
organizational unit, although the veteran's individual 
participation in combat activities was not documented.  It 
was also verified that an individual named [redacted] was 
killed in action in April 1968, and [redacted] was killed in 
action in May 1968.

The Board notes that, in our prior Remand, in June 1998, we 
had instructed, in pertinent part, as follows:

Following the action taken above, and based 
on the information received, the RO should 
schedule the veteran for an examination by a 
VA psychiatrist to determine the diagnosis of 
all psychiatric disorders that are present.  
The RO must specify for the examiner the 
stressor or stressors that it has determined 
are established by the record and the 
examiner must be instructed that only those 
events which have been verified may be 
considered for the purpose of determining 
whether exposure to a stressor in service has 
resulted in current psychiatric symptoms and, 
whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied, 
all in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association 
(DSM-IV) as required by 38 C.F.R. § 4.130 
(1996).  The examination report should 
reflect review of pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
established, the examiner should comment upon 
the link between the current symptomatology 
and one or more of the inservice stressors 
found to be established by the RO.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  All necessary special studies or 
tests, to include psychological testing and 
evaluation, such as the Mississippi Scale for 
Combat-Related posttraumatic stress 
disorders, should be accomplished.  The 
claims folder, or copies of all pertinent 
records, must be made available to the 
examiner for review prior to, and during, the 
examination.

Having reviewed the evidence of record, the Board finds that 
certain stressors claimed by the veteran have been 
satisfactorily verified.  In particular, it has been verified 
that, although the veteran has not been shown to have 
participated in combat activities himself, his organizational 
unit, to which he was assigned during his service in Vietnam, 
was heavily involved in combat operations.  Second, it has 
been verified that two friends of the veteran were killed in 
action in Vietnam, and, although they were not in the same 
unit as the veteran, and the veteran did not witness their 
deaths, the veteran subsequently learned of their deaths.

In the prior Remand, the Board directed the RO to schedule 
the veteran for a VA examination in which the examiner would 
be instructed to consider only those events considered to 
have been adequately verified.  The RO determined that, as no 
stressor was adequately verified, an examination was 
unnecessary, and the claims file was returned to the Board 
without another examination of the veteran.  The Board 
respectfully disagrees with the RO on this point.  The Board 
finds that the two stressors described above have been 
adequately verified and that, therefore, a VA examination of 
the veteran is necessary in order to comply with the 
instructions of the prior remand.

We recognize it might be possible to conclude that both 
combat involvement by the veteran's organizational unit, 
without confirmation of direct participation by the veteran, 
and the reported deaths of two friends, at locations remote 
from the veteran, do not satisfy the stressor criteria of the 
DSM so as to support a diagnosis of PTSD.  However, we are 
also aware that, as laypersons without formal medical 
training, "the Board cannot use the DSM provisions 
themselves as a basis for rejecting the veteran's favorable 
medical evidence as to the sufficiency of a stressor or the 
adequacy of the veteran's symptomatology (but rather must 
rely on independent medical evidence) even if the 
clarification sought is not provided by the original 
examiner."  Cohen v. Brown, 10 Vet.App. 128, 140 (1997).  
Moreover, "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed (unless 
evidence shows to the contrary) to have been made in 
accordance with the applicable DSM criteria as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Mental health professionals are experts and are 
presumed to know the DSM requirements applicable to their 
practice and to have taken them into account in providing a 
PTSD diagnosis."  Id.  Accordingly, we believe a physician 
must assess the verified stressors, in light of the veteran's 
symptomatology, and provide a professional opinion as to 
whether the veteran has PTSD that may be ascribed to his 
service in Vietnam.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order.  Where the remand orders of the Board are 
not complied with, the Board itself errs in failing to insure 
compliance.  Stegall v. West, 11 Vet.App. 268 (1998).  The 
failure to schedule the veteran for a VA examination 
necessitates another remand in this case.  Thus, the case 
must again be REMANDED to the RO for the following 
development:

1.  All VA treatment records of the veteran 
which are not currently in the claims file 
should be obtained and added to the claims 
file.

2.  The RO should arrange for the veteran to 
undergo a new VA psychiatric examination, to 
determine the diagnosis of all psychiatric 
disorders that are present.  The claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the examiner prior 
to the requested examination.

a.  All special studies or tests deemed 
indicated by the examiner, to include 
psychological testing and evaluation, such as 
the Mississippi Scale for Combat-Related 
post-traumatic stress disorders, should be 
accomplished.

b.  The RO must specify for the examiner the 
following stressors which have been 
established by the record:  First, that, 
although the veteran has not been shown to 
have individually participated in combat 
activities himself, his organizational unit, 
to which he was assigned during his service 
in Vietnam was heavily involved in combat 
operations.  Second, that two friends of the 
veteran were killed in action in Vietnam, and 
although they were not in the same unit as 
the veteran, and the veteran did not witness 
their deaths, the veteran subsequently 
learned of their deaths.

c.  The examiner must be instructed that only 
those events which have been accepted as 
verified may be considered for the purpose of 
determining whether exposure to a stressor or 
stressors in service has resulted in current 
psychiatric symptoms and whether the 
diagnostic criteria to support the diagnosis 
of PTSD have been satisfied, all in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 4th 
Edition, of the American Psychiatric 
Association (DSM-IV) as required by 38 C.F.R. 
§ 4.125 (2000).    

d.  The examiner should specifically include 
or exclude a diagnosis of PTSD.  The 
examination report should reflect review of 
all pertinent material in the claims folder.  
The examiner's report should include the 
complete rationale for all opinions 
expressed.

3.  Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  If 
any development is incomplete, including if the 
requested examination does not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be taken.  
38 C.F.R. § 4.2; Stegall, supra.

4.  Thereafter, the RO should undertake any 
other indicated development and readjudicate 
the issue of entitlement to service connection 
for PTSD, in light of the additional evidence 
obtained.  If the determination remains adverse 
to the veteran, both he and his representative 
should be provided a supplemental statement of 
the case which includes a summary of additional 
evidence submitted, any additional applicable 
laws and regulations, and the reasons for the 
decision.  The veteran and his representative 
should be afforded the applicable time to 
respond.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).



